— Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: The court erred in continuing an order requiring the father to pay a shelter allowance for his daughter Debra after she reached the age of 21. It is conceded by the mother that no special circumstances exist in this case. The orders in proceedings F-368-84 and F-3657-83 are modified to add that the shelter allowance for Debra is terminated. The order in proceeding F-153-84 is modified to delete the provision continuing the shelter allowance for Debra. We find that the mother is entitled to continuation of the shelter allowance provided for in the divorce decree, for her sole benefit, based on the hearing examiner’s findings as to the relative incomes and expenses of the parties. All three orders therefore are further modified to provide a $160 shelter allowance for the mother. (Appeal from order of Erie County Family Court, Manz, J. — modify support order.) Present — Callahan, J. P., Doerr, Denman, Boomer and Pine, JJ.